IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE                                  No. 69870
                HONORABLE STEVEN E. JONES.
                                                                             FILED
                                                                             MAY 1 0 2016
                                                                              '1E IC     MAN
                                                                        CL                     RT

                                                                        "WA


                           ORDER ADMINISTRATIVELY CLOSING CASE

                            This matter was docketed in this court on March 1, 2016, with
                the filing of a certified copy of the Findings of Fact, Conclusions of Law
                and Order Imposing Discipline.       See Procedural Rules of the Nevada
                Commission on Judicial Discipline ("PRJDC"), Rule 28(2) (upon the filing
                of adoption and filing of a decision, the commission must file a certified
                copy of the decision with the clerk of the supreme court). Respondent did
                not subsequently file a notice of appeal with the clerk of the commission.
                See PRJDC 34(2); NRAP 3D(d). Accordingly, the clerk of this court is
                directed to administratively close this matter.
                            It is so ORDERED.



                                                                                       CA.




                cc: MacDonald & Associates
                     Law Offices of Kathleen M. Faustian, Chartered
                     Nevada Commission on Judicial Discipline



SUPREME COURT
        OF
     NEVADA


(0) 1947A                                                                      K.12          Loe)